Citation Nr: 0618194	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a skin disorder due 
to Agent Orange exposure.

3.  Entitlement to service connection for impotence due to 
Agent Orange exposure.

4.  Entitlement to service connection for a prostate disorder 
due to Agent Orange exposure.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1972.  He served in the Republic of Vietnam from August 1970 
to August 1971 and was awarded the National Defense Service 
Medal, Vietnam Service Medal, Republic of Vietnam Campaign 
Medal with 60 Device, Expert Badge (M-14 rifle) and Expert 
Badge (M-16 rifle).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The claim for service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  Hepatitis C did not have its onset during active service 
or result from disease or injury in service.

2.  A skin disorder did not have its onset during active 
service or result from disease or injury in service.

3.  Impotence did not have its onset during active service or 
result from disease or injury in service.




4.  A prostate disorder did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for entitlement to service connection for a 
skin disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  The criteria for entitlement to service connection for 
impotence have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  The criteria for entitlement to service connection for a 
prostate disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2003.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  An additional VCAA letter was sent to the 
veteran on December 10, 2003.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in April 2003.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claims on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Hepatitis C

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C.  

The service medical records are negative for any complaints, 
treatment, or findings of hepatitis C.  

Following service, the veteran received private medical 
treatment from Dr. Barry Sanders.  In August 2002, the 
veteran reported that while undergoing tests to obtain life 
insurance, he was found to have elevated liver functions.  He 
stated that he had never been told that he had elevated liver 
functions before and never had jaundiced illness.  He 
reported intravenous drug use following service in Vietnam.  
In October 2002, the veteran underwent a liver biopsy and was 
diagnosed as having hepatitis C.  

According to the risk factors for hepatitis questionnaire 
from March 2003, the veteran used intravenous drugs shortly 
after returning from service in Vietnam.  He stated that he 
was treated at the Dallas VA facility for his drug 
dependency.  He also stated that he may have engaged in high-
risk sexual activity while in Vietnam and may have shared a 
toothbrush or razor blades.  There is no record of the 
veteran getting any tattoos or piercing during service nor 
does he contend that he did.

The veteran was afforded a VA examination in April 2003.  The 
claims folder was reviewed.  During the examination, the 
examiner stated that "We have no idea how he actually got 
this disease.  He admits to having used IV drugs just after 
he left the service . . . He also could have acquired it 
through sexual activity."  

In correspondence of record, the veteran stated that his drug 
problem began a few days before leaving Vietnam and continued 
upon returning home.  He received treatment shortly after his 
return, which ended his drug problem. 

As mentioned above, the veteran currently has hepatitis C.  
The key issue is whether the veteran's current hepatitis C is 
etiologically or causally related to his active duty service 
or any incident therein.  The veteran contends that his 
hepatitis C is related to service.

After reviewing all the evidence, the Board finds that the 
veteran's current hepatitis C is not etiologically or 
causally related to active duty service or any incident 
therein.  The service medical records are negative for any 
complaints or findings of hepatitis C.  The first diagnosis 
of record was in 2002, which is approximately 30 years after 
separation.  Although in correspondence of record the veteran 
stated that his intravenous drug problem began before leaving 
service, he reported on the March 2003 questionnaire and 
during the April 2003 VA examination that his drug problem 
began after leaving service.  Therefore, his conflicting 
statement that his intravenous drug problem began in service 
is not credible.  

The evidence of record does not show any diagnosis of any 
hepatitis prior to 2002 nor is there any competent medical 
evidence of record showing that the veteran's hepatitis C had 
its onset during active service or is related to any in-
service disease or injury.  Rather, the VA examiner in 2003 
stated that he had no idea how the veteran actually got 
hepatitis, noting that the veteran reported that he started 
using IV drugs just after he left service and that he also 
"could" have acquired it through sexual activity.  Service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2005).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
hepatitis C to service, and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for hepatitis C.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.

B.  Skin disorder

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder.  

The service medical records show that the veteran was treated 
for a sebaceous cyst on his left cheek.  

Post-service private treatment records show that in September 
2002 the veteran was diagnosed as having eczema and vitiligo.  
He stated that he had had this problem for about one year.  

During the April 2003 VA examination, the examiner noted that 
the veteran developed eczematous-type of dermatitis with 
little blisters scattered over the body and on the chest, 
back and hips.  The examiner concluded that this skin 
condition was secondary to hepatitis C and was not related to 
Agent Orange exposure.  The veteran was diagnosed as having 
dermatitis, not related to Agent Orange, but most likely 
related to hepatitis C.  

There is no competent medical evidence of record showing that 
the veteran's skin disorder(s), first diagnosed approximately 
30 years after his separation from service, had its onset 
during active service or is related to any in-service disease 
or injury.  The record contains no competent medical opinion 
relating the veteran's skin disorder(s) to service.  In fact, 
the VA examiner stated that it was most likely secondary to 
the veteran's hepatitis C.  The opinion was based upon review 
of the claims file and a physical examination, and is found 
to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

The veteran himself reported in September 2002 that he had 
only had skin problems for one year.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that evidence of a prolonged period without medical complaint 
and the amount of time that elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The veteran's claim seeking service connection for a skin 
disorder is based on a theory of entitlement that such 
disease is due to his exposure to Agent Orange during his 
service in the Republic of Vietnam.  Although the veteran 
served in Vietnam, vitiligo, eczema, and dermatitis are not 
listed under 38 C.F.R. § 3.309(e) as diseases for which the 
presumption is applicable.  Also, there is no medical 
evidence of record showing that exposure to Agent Orange 
caused the veteran's skin disorder(s) and the VA examiner 
gave a definitive opinion that dermatitis was not related to 
Agent Orange.  See Prejean, 13 Vet. App. at 448-9.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
skin disorder(s) to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a skin disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.

C.  Impotence and a prostate disorder

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
impotence and a prostate disorder.  

The service medical records show that in September 1970, the 
veteran had pimples on his penis.  In March 1971, the veteran 
was diagnosed as having venereal warts.  In May 1971, the 
veteran's condition was reportedly getting worse and he 
received medication treatment at the 91st evacuation 
hospital.  

Following service, the veteran received private medical 
treatment from Dr. William Mulchin in July 1987 for chronic 
prostatitis over the previous 3 months and a urethral 
infection two weeks before.  The veteran underwent a 
retrogram pyelogram, which showed normal kidneys and ureters.  
He was diagnosed as having urethral stricture and recurrent 
urinary tract infection.  

The veteran also received private medical treatment from Dr. 
Kenneth Goldberg from February 1993 to January 2003 for 
prostatitis and impotence.  During the course of his 
treatment with Dr. Goldberg, the veteran's prostate was 
reported as enlarged and tender.  The veteran was also 
diagnosed as having erectile dysfunction and was prescribed 
Viagra for his impotence.  

During the April 2003 VA examination, the veteran reported 
having chronic prostatitis since 1982 or 1983.  The examiner 
did not know the cause for this, but opined that it was not 
likely caused by Agent Orange.  The veteran also reported 
being impotent since 1991 or 1992 and stated that it had 
gotten worse since beginning his hepatitis C treatment.  
Again, the examiner did not know the cause for this, but 
opined that it was not related to Agent Orange.  The veteran 
was diagnosed as having chronic prostatitis with only a few 
symptoms, not due to Agent Orange, and sexual impotency, 
unlikely related to Agent Orange.

There is no competent medical evidence of record showing that 
the veteran's impotence or prostate disorder had its onset 
during active service or is related to any in-service disease 
or injury.  

The veteran's claims seeking service connection for impotence 
and a prostate disorder are based on a theory of entitlement 
that such disease is due to his exposure to Agent Orange 
during his service in the Republic of Vietnam.  Although the 
veteran served in Vietnam, his current impotence and 
prostatitis are not listed under 38 C.F.R. § 3.309(e) as 
diseases for which the presumption is applicable.  Also, 
there is no medical evidence of record showing that exposure 
to Agent Orange caused the veteran's impotence and 
prostatitis and the VA examiner gave a definitive opinion 
that they were not related to Agent Orange.  See Prejean, 13 
Vet. App. at 448-9.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
impotence and prostate disorder to service, and the medical 
evidence of record does not otherwise demonstrate they are 
related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claims for service 
connection for impotence and a prostate disorder.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.


ORDER

Service connection for hepatitis C is denied.

Service connection for a skin disorder due to Agent Orange 
exposure is denied.

Service connection for impotence due to Agent Orange exposure 
is denied

Service connection for a prostate disorder due to Agent 
Orange exposure is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In March 2004, the veteran underwent a VA psychiatric 
evaluation.  He had been diagnosed as having PTSD attributed 
to his military service.  During the evaluation, he described 
numerous stressors while in Vietnam.  In March 2005, the 
veteran was afforded a VA examination.  During the 
examination, the veteran described specific traumatic events 
that took place during his time in Vietnam in which he felt 
"afraid, helpless, and horrified."  The veteran stated that 
his specialty title was carpenter, but his duty assignment 
was courier.  One stressor described occurred on or about 
June or July 1971 while building a command post operation at 
the front gate of the Chu Lai Airport.  They came under 
rocket and mortar attack and had no weapons to defend 
themselves.  He stated that military ambulances were driving 
around picking up casualties.  Another event occurred in 
December 1970 while being a courier going from Chu Lai to 
Danang on QOI highway, a trip he did many times.  The veteran 
was riding outside of the truck and had to climb over the 
sides to the front to get into the cap.  They had 
insufficient tire power to sustain an attack.  The last 
stressor described during the examination was on or about 
August 28, 1970.  A fragmentary concussion grenade was thrown 
between the hootches of 1st Sergeant L. C.N. and Commanding 
Offer, 1st Lieutenant E.L.T. of the 160th Engineer detachment, 
USARV, Danang, Vietnam.  The veteran stated that he stepped 
out of his hootch and ran into the bunker when a very loud 
explosion occurred.  

There is no indication that the RO has attempted to verify 
the veteran's alleged stressors.  In order to assure that the 
evaluation of the claim is fully informed, the RO should 
attempt to verify these stressors. 

Should any of the veteran's reported stressors be verified, a 
VA psychiatric examination would prove helpful in this case 
to determine whether a diagnosis of PTSD is supported by a 
verified, in-service stressor.

Accordingly, this case is REMANDED for the following actions:

1.  Request that U.S. Army and Joint Services 
Records Research Center (JSRRC) provide any 
available information which might corroborate 
the veteran's alleged in-service stressors, 
including, but not limited to, those 
described above.  See VA treatment note dated 
March 2, 2004; Veteran's PTSD Questionnaire; 
statements from F.D.S. and F.T., received on 
February 8, 2005; and Psychological 
Evaluations from Dr. Roy T. Maxwell, dated 
March 18, 2005, and March 18, 2006.

Provide JSRRC with a description of his 
alleged stressors as identified.  Provide 
JSRRC with copies of any lay and medical 
statements of record (referenced above) and 
personnel records obtained showing service 
dates, duties, and units of assignment.  If 
unable to provide such information, they 
should be asked to identify the agency or 
department that could provide such 
information and the RO should conduct follow-
up inquiries accordingly.

2.  If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be conducted.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  Any further indicated tests and 
studies to include psychological studies are 
to be conducted. 

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related to 
the stressor or stressors reported by the 
veteran and established as having occurred 
during the veteran's active service.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

3.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


